DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-4, and 11-12 are currently amended. Claims 2 and 5-10 are as previously presented. Claims 13-25 are withdrawn. 
Response to Arguments
Applicant’s arguments, see remarks, filed 10/15/21, with respect to the rejection(s) of claim(s) 1-12 under 35 USC 102 and 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly applied art.
In view of applicant’s amendments, the 35 USC 112b rejections of record are withdrawn.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zabala (US20160287227A1, OF RECORD) in view of Joo (US 20140353882 A1).
With respect to claim 1, Zabala teaches a handheld electrofocused blow spinning  device (Abstract, electrosurgical electro spinning device with blow-spraying mechanism, Fig. 8), comprising: a spinneret (any of nozzles 840, 850, 860, Fig. 8) comprising an outer sheath (body of the nozzles, best seen in Fig. 6B) and an inner needle (needles 842, 852, 862); a syringe , capable of holding spinning solution(polymer cartridge 830, Fig. 8, P0009, reservoir may be a syringe, P0081) , connected to the spinneret inner needle (connected by cables 832, 834, 836, P0073); at least one gas regulator (trigger mechanism 822 regulates the flow of the gas, P0074); and a gas supply fluidly connected to the syringe and the spinneret outer sheath, such that the gas supply is capable of simultaneously pressurizing the syringe and propelling gas out of the spinneret outer sheath (P0077, gas supply 825 connected by compressed gas connection 824 to the syringe thereby pressurizing the syringe, P0074, "When the polymer solution is dispensed, air or gas is also automatically dispensed around the needles 842, 852, 862 of the nozzles 840, 850, 860 in order to activate the dual action of electrospinning and spray-blowing.").
Zabala fails to teach gas flow pressures and solution flow rates within the given ranges, being silent on these parameters. In the same field of endeavor, electrospinning, Joo teaches wherein the at least one gas regulator is configured to provide a flow rate of the spinning solution that is between 0.1 mL/hr and 5 mL/hr (P0048, anywhere from 0.01 to 0.5mL/min equivalent to 0.6 to 30mL/hr) , and wherein the at least one gas regulator is configured to provide a flow of gas through the spinneret outer sheath having a pressure that is between 1 psi and 60 psi (P0096, about 10psi). It would have been obvious to one of ordinary skill in the art to modify the apparatus as taught above to be configured to have these known parameters fall within the claimed ranges as taught by Joo being motivated to achieve high production rates (P0092). 
With respect to claim 2, Zabala fails to explicitly teach, wherein the inner needle is electrically conductive, being silent on this for the needles in Fig. 8. However in an alternate embodiment Zabala teaches that the needle 122 is a metal needle connected to a positive lead 126 (Fig. 1, P0043). It would have been obvious to one of ordinary skill in the art to use the known metallic needle for the generic needle of Fig. 8, to reach the expected results of performing low voltage electrospinning (P0018).
With respect to claim 9, Zabala further teaches wherein the spinning solution is polyvinyl alcohol, which is a synthetic polymer (P0004). The examiner further notes that as claim 1 only recites the spinning solution in the context of "a syringe , capable of holding spinning solution", the composition of the spinning solution is an intended use, 
It is well settled that the intended uses of and the particular material used in a coating apparatus have no significance in determining patentability of apparatus claims. Ex parte Thibault,164 U.S.P .Q. 666 (Bd. Pat. App. 1969). A recitation with respect to manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claimed, Ex parte Masham, 2 USPQ2d 1647. 

	With respect to claim 10, as the prior art as cited above taught a synthetic polymer instead of a plant protein, it is considered to meet this claim which only limits plant proteins solutions but does not state that the spinning solution must be a plant protein solution. Further, as the spinning solution is an intended use of the device and Zabala teaches a substantially identical device, it is considered to meet this functional limitation as the syringe of Zabala would be expected to be capable of performing in the same way as the claimed syringe. 
	With respect to claims 11 and 12, Zabala is silent on the molecular weights of the polymer solution and that high weight polymer being polyethylene oxide. However as the spinning solution is an intended use of the device and Zabala teaches a substantially identical device, it is considered to meet this functional limitation as the syringe of Zabala would be expected to be capable of performing in the same way as the claimed syringe. 
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zabala (US20160287227A1, OF RECORD) in view of Joo (US 20140353882 A1) as applied to claim 1 above, and further in view of Dubson (US20170239094A1, OF RECORD).
With respect to claim 3, Zabala further teaches that the device comprises a power source (electrical power source 827, Fig. 8) and that the device operates at a voltage from 2 to 2.98 kV (P0011) but is silent on a separate high voltage power supply. 
In the same field of endeavor, handheld electrospinning, Dubson teaches a power source (battery 90, Fig. 1, P0066) and a separate high voltage power supply (high voltage power supply 70, Fig. 1, P0066). It would have been obvious to one of ordinary skill in the art to modify the device as taught above to have a separate power source and high voltage supply, using a known approach to achieve the known results of forming a charge at the needle electrode. 
	With respect to claim 4, Dubson further teaches wherein the power source and the high voltage power supply are electrically connected to the inner needle (Fig. 1, connected by wire 80, P0066).
Claim 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zabala Zabala (US20160287227A1, OF RECORD) in view of Joo (US 20140353882 A1) as applied to claim 1 above, and further in view of Cassingham (US20110245866A1, OF RECORD).
	With respect to claim 5, Zabala is silent on wherein the gas supply comprises a pressurized cartridge of gas, teaching a separate generic gas source (P0077). In the same field of endeavor, handheld polymer applicators, Cassingham teaches wherein the handheld device comprises an attached gas cartridge (Fig. 1, gas cartridge 124, P0037). It would have been obvious to one of ordinary skill in the art to modify the device as taught above by substitute a gas cartridge for the external gas supply of make the device more easy to use by not requiring attachement to a gas line (P0005). 
	With respect to claim 6, Cassingham further teaches wherein the gas is selected from the group consisting of CO2, N2, NO, and air (P0042, "Preferably, the gas will be carbon dioxide, air, nitrogen, .... nitrous oxide, or another inert gas. ")
	With respect to claim 7, Zabala is silent on wherein the gas supply comprises an air pump, teaching a separate generic gas source (P0077). In the same field of endeavor, handheld polymer applicators, Cassingham teaches wherein the handheld device comprises a gas supply which is in the form of an air pump (handle/air pump 304, P0051-P0052). It would have been obvious to one of ordinary skill in the art to modify the device as taught above by substitute an intergal air pump for the external gas supply of Zabala in order to  make the device more easy to use by not requiring attachement to a gas line (P0005). 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zabala (US20160287227A1, OF RECORD) in view of Joo (US 20140353882 A1) and Cassingham (US20110245866A1, OF RECORD) as applied to claim 7 above, further in view of Davidson (US 4197063 A, OF RECORD).
	With respect to claim 8 the combination is silent on the type of air pump. In the same field of endeavor, fiber spinning, Davidson teaches the use of a vane pump to achieve a blowing effect without the need of any external pressurized source of gas (C3L10-25, Figs. 1-4). It would have been obvious to one of ordinary skill in the art to modify the device as taught above by specifically implementing a vane pump in order to (C3L10-25).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WALKER BRADY whose telephone number is (571)270-5128.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.W.B./Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741